In an action to recover damages for personal injuries, the defendants I. Gold Corp., doing business as I. Gold & Sons, Abinal Pinero, and Monroe Truck Leasing appeal from a judgment of the Supreme Court, Kings County (Knipel, J.), dated November 13, 2007, which, upon remittitur from this Court limited to a new trial on the issue of damages for future medical expenses (Roman v I. Gold Corp., 35 AD3d 833 [2006]), and upon a jury verdict finding that the plaintiff sustained damages for future medical expenses in the principal sum of $306,200, and upon the denial of their motion pursuant to CPLR 4404 (a) to set aside the verdict and for judgment as a matter of law or, in the alternative, to set aside the verdict as contrary to the weight of the evidence and for a new trial, is in favor of the plaintiff and against them, as reduced pursuant to Insurance Law § 5104, in the principal sum of $264,938.43.
Ordered that the judgment is affirmed, with costs.
Before granting a motion pursuant to CPLR 4404 (a) to set aside a verdict and for judgment as a matter of law, the trial court must conclude that there is “simply no valid line of reasoning and permissible inferences which could possibly lead *1137rational [people] to the conclusion reached by the jury on the basis of the evidence at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]; see Firmes v Chase Manhattan Auto. Fin. Corp., 50 AD3d 18, 29 [2008]). Here, there is a rational view of the evidence that supports the jury’s award for future medical expenses (see Ayala v Lindy’s Dispatching, Inc., 54 AD3d 699, 700 [2008]; White v Kim, 29 AD3d 685 [2006]; Martelli v City of New York, 219 AD2d 586 [1995]). Moreover, the jury’s award for future medical expenses was based upon a fair interpretation of the evidence, and thus, was not contrary to the weight of the evidence (see Scibelli v Eugene G. Herman, D.M.D., P.C., 49 AD3d 627 [2008]; Nicastro v Park, 113 AD2d 129, 134 [1985]). Skelos, J.P., Fisher, Belen and Lott, JJ., concur.